 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
                                                 )
10
     BRIAN WHITAKER,                             ) Case No.: CV 19-08931-CJC(Ex)
                                                 )
11                                               )
                  Plaintiff,                     )
12                                               )
            v.                                   )
13                                               )
                                                 ) MEMORANDUM OF DECISION
14
     TEMPLE WEST PLAZA and DOES                  )
                                                 )
15   1‒10,                                       )
                                                 )
16                                               )
                  Defendants.                    )
17                                               )
                                                 )
18                                               )
19

20   I. INTRODUCTION
21

22          Plaintiff Brian Whitaker brings this action against Defendant Temple West Plaza,
23   alleging violations of the Americans with Disabilities Act (“ADA”). Plaintiff contends
24   that the access routes to Defendant’s shopping plaza were inaccessible in violation of the
25   ADA.
26

27          On May 25, 2021, the Court conducted a one-day bench trial. The Court issues its
28   findings of fact and conclusions of law pursuant to Federal Rule of Civil Procedure 52(a)

                                                 -1-
 1   by this Memorandum of Decision. After carefully reviewing all the evidence, testimony,
 2   and arguments presented by the parties’ counsel, the Court concludes that the removal of
 3   the alleged barriers is not readily achievable.
 4

 5   II. FINDINGS OF FACT
 6

 7          On September 27, 2019, Plaintiff visited a shopping plaza owned by Defendant
 8   located at 1925 W. Temple Street, Los Angeles, California. During his visit, he
 9   encountered portions of access routes from the public street to the plaza which had over a
10   1:20—or 5%—slope, in violation of the ADA. Nevertheless, Plaintiff was able to visit
11   three stores in the plaza. As a result, Plaintiff brought the instant action asserting that
12   Defendant’s failure to remove the architectural barrier of excess slope is disability
13   discrimination in violation of the ADA.
14

15   III. CONCLUSIONS OF LAW
16

17          Discrimination under Title III of the ADA includes “a failure to remove
18   architectural barriers . . . in existing facilities . . . where such removal is readily
19   achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv) (emphasis added). In addition, even if “an
20   entity can demonstrate that the removal of a barrier . . . is not readily achievable,” the
21   entity is still liable under the ADA if it fails to “make [its] goods, services, facilities,
22   privileges, advantages, or accommodations available through alternative methods” so
23   long as “such methods are readily achievable.” Id. § 12182(b)(2)(A)(v) (emphasis
24   added). The ADA defines “readily achievable” as “easily accomplishable and able to be
25   carried out without much difficulty and expense.” Id. § 12181(9). Accordingly, to
26   prevail on his discrimination claim, Plaintiff must establish either: (1) that Defendant
27   failed to alter the paths of travel when doing so was readily achievable; or (2) even if the
28   alteration was not readily achievable, that Defendant could have made the plaza’s

                                                     -2-
 1   services available to Plaintiff through alternative methods without much difficulty or
 2   expense. See 42 U.S.C. § 12182(b)(2)(A)(iv)‒(v). Plaintiff has failed to make either
 3   showing.
 4

 5         A.     Readily Achievable
 6

 7         As an initial matter, Plaintiff asserts that Defendant waived its right to assert the
 8   “readily achievable” affirmative defense. Plaintiff asserts that Defendant waived the
 9   defense in an interrogatory response, (Dkt. 53 [Plaintiff’s Trial Brief] at 3), but does not
10   provide evidence to support this claim. Defendant has pleaded the defense in its answer,
11   (see Dkt. 9), and continued to assert it throughout this litigation, (see Dkt. 27
12   [Defendant’s Opposition to Plaintiff’s Motion for Summary Judgment]; Dkt. 55
13   [Defendant’s Trial Brief]). Plaintiff has not offered evidence to the contrary.
14   Accordingly, the Court finds that this defense was not waived
15

16         While Plaintiff bears the initial burden of plausibly showing that barrier removal is
17   “readily achievable under the particular circumstances,” Defendant “bears the ultimate
18   burden of persuasion” regarding the affirmative defense that a suggested method of
19   barrier removal is not readily achievable. Lopez v. Catalina Channel Express, Inc.,
20   974 F.3d 1030, 1035 (9th Cir. 2020) (citing Colo. Cross Disability Coal. v. Hermanson
21   Fam. Ltd. P’ship, 264 F.3d 999, 1002‒03, 1006 (10th Cir. 2001)). To determine whether
22   “an action is readily achievable” the Court considers several factors, including:
23

24
           (A) the nature and cost of the action needed [];

25         (B) the overall financial resources of the facility or facilities involved in the
26
           action; the number of persons employed at such facility; the effect on
           expenses and resources, or the impact otherwise of such action upon the
27         operation of the facility;
28


                                                   -3-
 1
           (C) the overall financial resources of the covered entity; the overall size of
           the business of a covered entity with respect to the number of its employees;
 2         the number, type, and location of its facilities; and
 3
           (D) the type of operation or operations of the covered entity, including the
 4         composition, structure, and functions of the workforce of such entity; the
 5
           geographic separateness, administrative or fiscal relationship of the facility
           or facilities in question to the covered entity.
 6

 7
     42 U.S.C. § 12181(9)(A)‒(D); see also Lopez, 974 F.3d at 1038. According to
 8
     Department of Justice guidance, “[a] public accommodation would not be required to
 9
     remove a barrier to physical access posed by a flight of steps, if removal would require
10
     extensive ramping or an elevator. The readily achievable standard does not require
11
     barrier removal that requires extensive restructuring or burdensome expense.” ADA Title
12
     III Technical Assistance Manual Covering Public Accommodations and Commercial
13
     Facilities, § III-4.4200, available at https://www.ada.gov/taman3.html (hereinafter “ADA
14
     Technical Assistance Manual”). In other words, barrier removal is readily achievable
15
     when “the cost of removing the architectural barrier at issue does not exceed the benefits
16
     under the circumstances.” See Lopez, 974 F.3d at 1038.
17

18
           Here, the Court finds that barrier removal is not readily achievable because the
19
     costs clearly outweigh the benefits. Plaintiff primarily relied on the testimony of his
20
     expert Soyoung Ward, an architect and certified access specialist. Ms. Ward testified that
21
     she inspected the path of travel from the public sidewalk, through the parking lot, to the
22
     shopping plaza for accessibility issues. During the inspection, she took photographs
23
     which are included in her expert report. (See Ex. 105 [Ward Report].) Because there are
24
     no dedicated pedestrian entrances, pedestrians entering from the public sidewalk must
25
     enter through one of two driveways. (See id. at 6, 11.) Ms. Ward took several slope
26
     measurements of these driveways and found that they measured between 7.8% and 8.5%
27
     at certain points, exceeding the 5% maximum slope permitted by the ADA. (See id. at 4,
28


                                                  -4-
 1   8, 13.) Ms. Ward also observed two areas on a sidewalk connecting the plaza’s stores
 2   that had non-compliant slopes. (Id. at 15.)
 3

 4         Based on her inspection, Ms. Ward proposed the creation of a ramp leading from
 5   the public street into the parking lot and the addition of handrails on the walkway
 6   connecting stores in the plaza. (See id. at 5, 15.) The Court finds that the benefits of her
 7   proposal are nominal. The plaza is decades old and the parking lot and paths of travel
 8   have become warped and worn over time. (See Ex. 102 [Certificate of Occupancy Issued
 9   May 7, 1991]; Ward Report.) Even after entering the parking lot by way of Plaintiff’s
10   proposed ramp, a person would have to navigate through the parking lot which appears to
11   have other areas with non-compliant slopes, including a drainage channel which runs
12   through the entire parking lot. (See, e.g., Exs. 122‒23.)
13

14         Further, the marginal benefits of Plaintiff’s proposal are outweighed by their costs.
15   Plaintiff’s construction expert Cory Slater, a general contractor, testified that the
16   estimated cost of constructing Ms. Ward’s proposal was $10,473. (See Ex. 107 [Job
17   Estimate].) Defendant, however, had its own expert submit a job proposal with an
18   estimated cost of $26,930. (See Ex. 101.) The Court finds Defendant’s estimate more
19   reliable because Plaintiff’s own expert—Mr. Slater—found it reasonable and more
20   detailed than his own estimate. Additionally, Mr. Slater’s estimate was based on Ms.
21   Ward’s proposal which did not consider the impact on parking spaces. Cross-
22   examination revealed that she did not measure the parking spaces in the lot and her
23   proposal was likely to displace a significant amount of parking spaces. Mr. Slater
24   testified that he had concerns about parking space displacement in Ms. Ward’s proposal
25   and preferred an alternative plan created to avoid parking space displacement. Mr. Slater,
26   however, did not submit an estimate for his alternative plan.
27

28


                                                   -5-
 1          The Court finds that a cost of over $26,000, the likelihood of displacement of
 2   parking spaces in the lot, and the interruption to Defendant’s business outweigh the
 3   nominal benefit of correcting slopes on the path of travel which exceed ADA
 4   requirements by a few percentage points.1 Courts have found construction costs of this
 5   magnitude to be outside the “readily achievable” standard. See Moore v. Robinson Oil
 6   Corp., 2012 WL 2120589, at *7 (N.D. Cal. June 11, 2012) (finding a $30,000 restroom
 7   construction not “readily achievable”). Further, the “ADA Improvements” detailed in
 8   Defendant’s job proposal constitutes “extensive restructuring” not required under the
 9   readily achievable standard. See ADA Technical Assistance Manual. Specifically,
10   Defendant’s job proposal includes demolition of “576 sq. ft. of existing asphalt parking to
11   make room for new concrete access ramp,” construction of new ADA compliant ramp,
12   and removal and replacement of non-compliant swale. (Ex. 101 at 1.) Both Ms. Ward
13   and Defendant’s expert opined that any proposal would likely require the services of an
14   architect or an engineer, an additional cost. Simply stated, Defendant has shown that
15   removal of the slope barriers on the plaza’s paths of travel is not readily achievable.
16

17          B.      Alternative Methods
18

19          Even if correcting the slope barriers on the plaza’s paths of travel was not readily
20   achievable, Plaintiff could still prevail on his Title III discrimination claim if he
21   establishes that Defendant chose not to make the plaza available to him even though it
22   could have done so through alternative methods without much difficulty or expense.
23   42 U.S.C. § 12182(b)(2)(A)(v). Plaintiff offered no evidence to suggest that Defendant
24   did not offer alternative methods. Indeed, parties stipulated to the fact that Plaintiff was
25   able to patronize three stores in the plaza during his visit. Accordingly, the plaza’s
26

27
     1
28     While Plaintiff did not address all the § 12181(9) factors, the Court presumes that Defendant can afford
     the cost of barrier removal.
                                                        -6-
